Citation Nr: 1145837	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-39 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sinusitis. 

2.  Entitlement to service connection for sinusitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension, to include a heart disability. 

4.  Entitlement to service connection for hypertension, to include a heart disability, to include as secondary to post traumatic stress disorder (PTSD).  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome (CFS). 

6.  Entitlement to service connection for CFS.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney condition and prostatitis.  
8.  Entitlement to an initial compensable evaluation in excess of 30 percent for PTSD.   


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney 


WITNESS AT HEARING ON APPEAL

Appellant
Appellant's wife


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active service from June 1984 to March 1989 and September 1990 to June 1991. 

This matter originally came to the Board of Veterans' Appeals (Board) from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which confirmed the previous denials of service connection for PTSD (claimed as depression and acquired psychiatric disorder), anxiety disorder and insomnia (claimed as acquired psychiatric disorder, including anxiety and depression), sinusitis, kidney condition and prostatitis, heart and hypertension, and CFS.  

A May 2010 decision review officer (DRO) decision granted the Veteran service connection for PTSD (claimed as depression, acquired psychiatric disorder, anxiety, and insomnia), with a 30 percent rating, effective February 21, 2008, which is the date the RO received the Veteran's claim to reopen his previously denied claim of service connection.  Following the May 2010 DRO decision, the Veteran perfected his appeal regarding a rating in excess of 30 percent for PTSD.  See 38 C.F.R. § 20.200.  

Because the Veteran has been granted the full benefit he sought when he was granted service connection for PTSD, his claim of service connection for an anxiety disorder and insomnia (claimed as acquired psychiatric disorder, including anxiety and depression) is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in Nashville, Tennessee, in August 2011.  A transcript of the hearing is of record.  The RO in Nashville, Tennessee, currently retains jurisdiction of the Veteran's claim file.  

The issues have been re-characterized to comport to the evidence of record.  

The RO addressed the new and material evidence issues in the rating and administrative decisions on appeal.  Irrespective of the RO's action, the Board must decide whether the appellant has submitted new and material evidence to reopen the claims of service connection for sinusitis, hypertension, to include a heart disability; CFS; and kidney condition and prostatitis.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of service connection for hypertension, to include a heart disability, and CFS are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a heart condition in an April 1995 rating decision.  The RO denied entitlement to service connection for CFS, sinusitis, and confirmed the previous denial of service connection for heart and hypertension conditions in an April 1997 rating decision.  The RO confirmed the previous denial of service connection for sinusitis in a September 2000 rating decision, and again confirmed the previous denials of service connection for sinusitis and CFS in a November 2002 rating decision.  The appellant received timely notice of these determinations, but did not appeal, and these denials are now final. 

2.  Evidence received since the April 1997 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension, to include a heart disability. 

3.  Evidence received since the November 2002 rating decision is not cumulative or redundant and raises a reasonable possibility of substantiating the claims of entitlement to service connection for sinusitis and CFS. 

4.  Resolving all doubt, the competent evidence shows a relationship between the current sinusitis and service. 

5.  At his August 2011 Board hearing, prior to the promulgation of a decision, the Veteran withdrew his claim to reopen a previously denied claim of entitlement to service connection for a kidney condition and prostatitis.  

6.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, and GAF scores ranging from 51 to 55.





CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for hypertension, to include a heart disability, have been met.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (a) (2011). 

2.  The criteria for reopening the claim for sinusitis have been met.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (a) (2011). 

3.  The criteria for reopening the claim for CFS have been met.  38 U.S.C.A. § 5108 (West 2002 and Supp. 2011); 38 C.F.R. § 3.156 (a) (2011). 

4.  The criteria for service connection for sinusitis have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 

5.  The criteria for withdrawal of the claim to reopen the service connection for sinusitis have been met.   38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2011). 

6.  The criteria for an initial evaluation of 50 percent, but no more, for PTSD, have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3 , 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

Reopening the claims of service connection for sinusitis, hypertension, to include a heart disability; CFS, and service connection for sinusitis have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from these decisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Similarly, at the August 2011 Board hearing, the Veteran and his attorney unequivocally stated that an increased, 50 percent evaluation, for the Veteran's PTSD would be a total grant of the claim and, accordingly, no conceivable prejudice to the Veteran could result from this decision.  Id.

II.  New and Material Evidence Claims 

The appellant seeks to reopen his claims of entitlement to service connection for sinusitis, hypertension, to include a heart disability; and CFS.  

At his August 2011 hearing, the Veteran testified that he had a bad sinus infection during service in 1985, and that he has had continuous problems with his sinuses since then.  Regarding his claimed CFS and hypertension, the Veteran testified that muscles aches, chest pain, muscle spasms in his legs, and the sensation that his heart is racing and that he is going to have a heart attack started during the Gulf War and have persisted continuously since service.  

The RO denied entitlement to service connection for a heart condition in an April 1995 rating decision on the basis that an October 1994 VA examination did not show that the Veteran had a heart condition or disease.  The RO denied entitlement to service connection for CFS and sinusitis, and confirmed the previous denial of service connection for a heart and hypertension condition in an April 1997 rating decision on the basis that the Veteran's CFS was not incurred in or caused by service and did not meet the required chronicity period of 6 months and because his sinusitis was not incurred in or caused by service.  The RO confirmed the previous denial of service connection for sinusitis in a September 2000 rating decision, and again confirmed the previous denials of service connection for sinusitis and CFS in a November 2002 rating decision because the Veteran did not submit new and material evidence.  The appellant received timely notice of these determinations but did not appeal, and these denials are now final.  38 U.S.C.A. § 7105 ; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.302, 20.1103.   

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must present a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the creditability of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible").  

The phrase "raises a reasonable possibility of substantiating the claim" is considered enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010)

38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  Id.

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the VCAA.  Id. at 118.  

Evidence submitted since the April 1997 rating decision pertaining to the Veteran's hypertension, to include a heart disability, and since the November 2002 rating decision pertaining to the Veteran's sinusitis and CFS, includes his August 2011 hearing testimony that from service to the present time he has suffered from continuous symptoms of hypertension, to include a heart disability; sinusitis, and CFS.  

The Veteran's lay testimony regarding  continuity of symptoms from his claimed hypertension and heart disability, sinusitis, and CFS is new because it is not duplicative of evidence considered by the RO at the time of its respective August 1997 and November 2002 rating decisions. 

The Veteran is competent to report symptoms capable of lay observation such as experiencing chest pain, having sinus congestion or a runny nose, having muscle aches or pain, and being fatigued during service, as well as a continuity of such symptoms from service to the present.  See Charles v. Principi, 16 Vet. App. 370 (2002) (finding a Veteran competent to testify to symptomatology capable of lay observation).  

Presuming the credibility of the August 2011 testimony pursuant to Justus, supra, this lay evidence clearly relates to the unestablished fact and the reason for the previous denial of his service connection claims; that is, whether the Veteran has current sinusitis, hypertension, to include a heart disability; and CFS disabilities that had their onset during, or are otherwise related to, service as required by 38 C.F.R. § 3.303. 

Likewise, the newly submitted August 2011 testimony is not cumulative or redundant of existing evidence, and presents a reasonable possibility of substantiating the claims.  Additionally, the Veteran's credible lay testimony, given that it is competent evidence of a continuity of observable symptoms of his claimed disabilities from service to the present time, triggers VA's duty to provide a medical examination and opinion regarding the nature and etiology of his claimed disabilities were they to be reopened, and therefore it raises a reasonable possibility of substantiating the claim.  See Shade, supra, at 121.  

Accordingly, reopening the claims of entitlement to service connection for sinusitis, hypertension, to include a heart disability; and CFS is warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a). 



III. Sinusitis

The Veteran seeks service connection for sinusitis.  At his August 2011 hearing he testified that his sinus problems began in 1985, when he had a really bad sinus infection and was told he needed sinus surgery, and that he has had continuous treatment for them since then.  He testified further that his sinuses continually get stopped up and he has lots of mucus and phlegm, coughing, and headaches.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) . 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The competent evidence of record shows a current sinusitis disability.  An April 2010 VA examination report, which was conducted for a different disability, notes that the Veteran has a medical history including chronic sinusitis.  A June 2010 VA treatment record notes that the Veteran has chronic sinusitis.  

The Veteran's STRs indicate that on entrance examination in June 1983, clinical evaluation found that his nose and sinuses were clinically normal.  January 1985 STRs note that the Veteran complained of coughing, a runny nose, and chest congestion.  He was given medications.  September 1985 STRs note that the Veteran complained of allergies and was allergic to a number of things such as grass and hay.  An assessment of allergies was given.  January 1986 STRs note that the Veteran was seen for cold symptoms and that he may need to have ENT surgery for correction of a deviated septum.  September 1986 STRs note that the Veteran complained of allergies and needs a scratch test.  He was referred to the allergy clinic.  

Following his periods of active service, the medical evidence of record shows a continuity of treatment for sinusitis.  July 1993 VA treatment records note that the Veteran was seen for an upper respiratory infection and was taking medication for it.  A July 1994 VA examination report notes that the Veteran was given a diagnosis of right maxillary sinusitis and that he reported recurrent episodes of sinusitis since service.  An April 1996 National Guard examination report notes that the Veteran had an abnormal nose due to swollen turbinates.  A June 1999 VA treatment record notes that the Veteran has chronic nasal obstruction; worse on the left side and history of sinusitis.  He was given an impression of allergic rhinitis and rule out sinusitis.  A CT scan of his sinuses was to be performed.  February 2003 VA treatment record note that the Veteran's sinuses were occluded bilaterally and that he was given an assessment of sinusitis.    

The Veteran is competent to report symptoms capable of lay observation such as experiencing sinus congestion, coughing, a runny nose, and headaches, during and following service.  See Charles, 16 Vet. App. at 370.  Additionally, given the Veteran's treatment for sinus problems during and after service, the Board finds that his statements as to a continuity of sinusitis symptoms to be credible.  The Board assigns great probative weight to the medical evidence of record, which shows continual treatment for problems with the Veteran's sinuses during service and a continuity of treatment for sinusitis following service.  Similarly, great probative weight is assigned to the Veteran's credible lay testimony regarding a continuity of treatment for sinusitis during and after service.  See Savage, 10 Vet. App. at 498.   

Given that there is no medical evidence of record indicating that the Veteran's current sinusitis, did not have its onset during, or is otherwise related to, service, and the competent medical and lay evidence of record demonstrates a continuity of sinusitis symptoms during and after service, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor.

Accordingly, service connection for sinusitis is warranted.  

IV.  Kidney Condition and Prostatitis

At his August 2011 hearing, the Veteran withdrew his appeal of service connection for a kidney condition and prostatitis.  The hearing transcript is of record.  A substantive appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204. 

As the Veteran has withdrawn his appeal with respect to the claims of service connection for a kidney condition and prostatitis, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction and the claim to reopen a previously denied claim of entitlement to service connection for a kidney condition and prostatitis and dismissal is warranted.

V.  Increased Rating for PTSD

The Veteran seeks an initial evaluation in excess of 30 percent for PTSD.  The Veteran contends that his PTSD causes occupational and social impairment with deficiencies in most areas.  Additionally, at his August 2011 Board hearing, the Veteran and his attorney clearly indicated that a 50 percent evaluation for his PTSD would constitute a total grant of his increased rating claim.  
The RO originally granted service connection for PTSD in a May 2010 DRO decision, with a 30 percent evaluation and an effective date of February 21, 2008, under 38 C.F.R. § 4.130, DC 9411. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and  4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The general rating formula for evaluating disability due to mental disorders is found at 38 C.F.R. § 4.130.  A 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, and mild memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

The symptoms recited in the criteria in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

March 2010 VA treatment records note that the Veteran was awake, alert, and oriented to all spheres, and was appropriately dressed and groomed.  Speech is normal and the Veteran denies any suicidal ideation, intent, or plan.  He denies auditory or visual hallucinations.  His mood is down, but his insight and judgment are intact.  A diagnosis of PTSD was given and a GAF score of 53 was assigned.  

A VA examination was conducted in April 2010.  The examiner noted a review of the Veteran's claim file.  The examiner noted that the Veteran currently uses anti-depressant medications.  The Veteran reports symptoms of depression for many years, transient anhedonia, feelings of sadness, worthlessness, and hopelessness, fatigue, hypersomnia, pre-occupation with death, transient feelings of suicidal ideation, and panic attacks.  The Veteran is currently married and has four children, which whom he maintains a relationship.  He remains interpersonally isolated and withdrawn with minimal social/emotional support.  

A psychiatric examination revealed that the Veteran was clean, but unshaven and slightly unkempt.  He was restless, his speech was unremarkable, his attitude was cooperative and friendly, his affect was constricted, his mood was anxious and dysphoric, his attention was intact, and he was oriented to person, place, and time.  His thought process was unremarkable.  His thought content was preoccupied with melancholic themes consistent with PTSD.  He had no delusions and his judgment was characterized as understanding the outcome of his behavior.  He sleeps fitfully at night, which exacerbates his lower energy/chronic fatigue during the day.  He has no inappropriate behavior.  He describes maintaining obsessive order at home and work.  The Veteran reports panic attacks at least once per day.  He has no homicidal thoughts, but does have suicidal ideation, but no plan or intent.  He has fair impulse control and no episodes of violence.  He is unable to maintain personal hygiene secondary to depression and poor motivation and baths only once per week.  His memory is normal.  He is currently employed by the Postal Service as a mail carrier and has been for at least 10 to 20 years.  He lost 4 weeks of work during the past 1 year.  

A diagnosis of PTSD was given and a GAF score of 55 over the past 2 years was assigned.  The Veteran reports marked social isolation, which has been a significant impediment to his social and occupational functioning for many years.  There is not total occupational and social impairment, but there are deficiencies in judgment, thinking, family relations, work, and mood.  The Veteran suffers from significant mood disturbances, and continually experiences an anxious/depressed mood and struggles with persistent lack of pleasure or interest in nearly all activities and endorses chronic passive suicidal ideation, but would never act on these thoughts out of loyalty to his family.  

A November 2010 VA treatment record notes that the Veteran reports feeling anxious and having insomnia with nightmares.  He stopped doing pleasurable things, and reports insomnia, but no suicidal ideation.  Objectively, the Veteran is oriented to person, place, and time, is well groomed and appropriately dressed, and his affect is polite and appropriate.  His mood is frustrated and irritable.  His memory is grossly intact and thought process is logical and goal oriented.  His insight is fair and judgment is intact.  A diagnosis of PTSD was given and a GAF score of 51 was assigned.  

March 2011 VA treatment records note that the Veteran has been stable at his job and enjoys his job daily.  His mood is okay, affect is appropriate, and he denies any suicidal or homicidal ideation.  He is dressed appropriately and well groomed.  His speech is normal.  His memory is normal and thoughts are goal directed.  His affect is full range and he denies paranoia.  A diagnosis of PTSD was given and a GAF score of 53 was assigned.  

On the whole the evidence more nearly approximates the criteria for a 50 percent rating, rather than the current 30 percent rating, for PTSD.  The competent medical evidence of record, especially the April 2010 VA examination report, shows that the Veteran's PTSD manifests occupational and social impairment with reduced reliability and productivity due significant mood disturbances, and that he continually experiences an anxious/depressed mood and struggles with persistent lack of pleasure or interest in nearly all activities.  The April 2010 VA examination report and VA treatment records are not consistent regarding the Veteran's grooming and hygiene, and whether he has suicidal ideation and panic attacks.  However, the medical evidence of record does show that his PTSD is clearly of greater severity than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, which is criteria for his current 30 percent rating.  

Additionally, the medical evidence of record shows that the Veteran's GAF scores assigned for his PTSD consistently vary between 51-55, which denotes moderate symptoms, and are consistent with the moderate PTSD symptomatology the Veteran suffers from and supports a 50 percent rating, rather his current 30 percent rating.  See Carpenter, 8 Vet. App. at 242-244.  

Thus, because the competent evidence of record clearly indicates that the Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity, a 50 percent rating is warranted under 38 C.F.R. § 4.130, DC 9411.  

At no time since the pendency of the Veteran's claim has his PTSD disability met or nearly approximated the criteria for a rating in excess of 50 percent, and staged ratings are not for application.  See Hart, 21 Vet. App. 505.  

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).   However, because the Veteran has been granted the total benefit he sought regarding the evaluation of his PTSD, the scheduler criteria are not inadequate and referral the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant' s disability picture requires the assignment of an extra-schedular rating is not necessary.  

An inferred claim for a total disability rating based on individual unemployabilty (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  However, the Veteran has not specifically claimed entitlement to a TDIU and the evidence of record shows that he is presently working as a mail carrier at the Postal Service.  Thus, TDIU has not been raised by the evidence of record.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for sinusitis.  

Entitlement to service connection for sinusitis is granted. 

New and material evidence has been submitted to reopen the claim of entitlement to service connection for hypertension, to include a heart disability, to include as secondary to PTSD; to this extent only the claim is granted.

New and material evidence has been submitted to reopen the claim of entitlement to service connection for chronic fatigue syndrome (CFS); to this extent only the claim is granted.

The petition to reopen a claim of entitlement to service connection for a kidney condition and prostatitis is dismissed.  

Entitlement to an initial compensable evaluation of 50 percent, but no more, for PTSD is granted.   


REMAND

The Veteran seeks service connection for hypertension, to include a heart disability, to include as secondary to PTSD, and CFS.  At his August 2011 Board hearing, the Veteran testified that he began experiencing fatigue, muscle aches, a racing heartbeat, chest pains, and heart palpitations during service and has continued to experience these symptoms since service.   

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4). 

Regarding his claimed hypertension, to include a heart disability, and CFS, post service treatment records indicate that the Veteran has been diagnosed with both disabilities.  

However, for VA purposes, a diagnosis of CFS requires: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following (i) acute onset of the condition, (ii) low-grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes,(v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  See 38 C.F.R. § 4.88a.  

February 1988 STRs indicate that the Veteran complained of chest palpitations.  An April 1990 STR notes that the Veteran was on active duty and complained of heart palpitations, which were diagnosed as "probably being pre-atrial contractions."  

Given, that the Veteran may have CFS, which can be presumptively service connected when certain requirements are met pursuant to 38 C.F.R. § 3.317(a)(1) for Veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, and hypertension or another heart disability, which could be related to service or a service-connected PTSD disability, VA examinations and opinions should be provided regarding the nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c). 

Additionally, an August 2011 letter from the Veteran's attorney notes that several documents listed in April 1995 and April 1997 rating decisions were not provided to him when he received a copy of the Veteran's claim file.  Additionally, at his August 2011 hearing, the Veteran testified that he recently received treatment for his heart at Sycamore Shoals Hospital in Elizabethtown, New Jersey.  Finally, the Veteran and his attorney's testimony indicates that treatment records from the VA Medical Center (VAMC) in Mountain Home, Tennessee, from 1985-1996 may not be of record.  To ensure VA has met its duty to assist the appellant in developing the evidence in support of his claims pursuant to 38 U.S.C.A. § 5103A, on remand the RO should attempt to obtain this evidence, associate it with the claim file, and provide copies to the Veteran's attorney.   

The appellant is hereby notified that if an examination is scheduled for him in conjunction with this appeal, it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158  and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from the VAMC in Mountain Home, Tennessee, from 1985-1996, and any outstanding private treatment records from Sycamore Shoals Hospital in Elizabethtown, New Jersey.  Document all requests and negative responses in the claim file.  

2.  Provide the Veteran's attorney with copies of those documents listed in his August 8, 2011 letter of record to the extent that they are available.  Additionally, provide the Veteran's attorney with any records obtained after completing paragraph #1 above.  Document all actions in the claim file.  

3.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his hypertension, to include a heart disability.  All indicated tests and studies should be performed.  As to all heart conditions identified, the examiner is to provide an opinion as to whether it is at least as likely as not related to the Veteran's service, including heart palpations during service.  If not, is it as least as likely as not that any identified heart condition, including hypertension, is caused or aggravated by his service connected PTSD.   

4.  Schedule the Veteran for an examination by an appropriate medical professional to determine whether he currently has CFS for VA purposes.  All indicated tests and studies should be performed.  The examiner is to determine the Veteran has: (1) new onset of debilitating fatigue severe enough to reduce daily activity to less than 50 percent of the usual level for at least six months; (2) the exclusion, by history, physical examination, and laboratory tests of all other clinical conditions that may produce similar symptoms; and, (3) six or more of the following (i) acute onset of the condition, (ii) low-grade fever, (iii) nonexudative pharyngitis, (iv) palpable or tender cervical or axillary lymph nodes,(v) generalized muscle aches or weakness, (vi) fatigue lasting 24 hours or more after exercise, (vii) headaches (of a type, severity, or pattern that is different from headaches in the pre-morbid state), (viii) migratory joint pains, (ix) neuropsychologic symptoms, and (x) sleep disturbance.  

The claim folder must be made available to each examiner for review in conjunction with the examination.  A detailed rationale for all medical opinions must be provided. 

If the examiners feel that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be re-adjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


